Exhibit 10.1

Stock Incentive Plan

20    Performance Share Award Agreement

Ingredion Incorporated

            , 20    



--------------------------------------------------------------------------------

Ingredion Incorporated

Stock Incentive Plan

Performance Share Award Agreement

You have been selected to be a participant in the Ingredion Incorporated Stock
Incentive Plan (the “Plan”), as specified below:

 

Performance Period:                , 20     to             , 20     Performance
Measure:    Relative Total Shareholder Return

THIS AGREEMENT (the “Agreement”) effective as of             , 20    ,
represents the grant of Performance Shares (the “Award”) by Ingredion
Incorporated, a Delaware corporation (the “Company”), to the Participant named
above, pursuant to the provisions of the Plan.

If there is any inconsistency between the terms of this Agreement and the terms
of the Plan, except as otherwise expressly provided in the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. The parties hereto agree
as follows:

Article 1. Performance Period

The Performance Period commences on             , 20     and ends on
            , 20    .

Article 2. Value of Performance Shares

Each Performance Share shall represent and have a value equal to one share of
Common Stock as detailed herein.

Article 3. Performance Shares and Achievement of Relative Total Shareholder
Return

 

  (a) The number of Performance Shares to be earned under this Agreement shall
be based upon the achievement of the Company’s preestablished Relative Total
Shareholder Return (“TSR”) percentile ranking performance as approved by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) for
the Performance Period, based on the following chart:

 

- 1 -



--------------------------------------------------------------------------------

Total Shareholder Return

 

TSR Percentile

Ranking Goal

   Percent of Target
Performance Share
Award Earned

³ th

   200% (maximum)

    th

   150%

    th

   100% (target)

    th

     75%

    th

     50% (threshold)

< th

       0%

Interpolation shall be used to determine the percentile rank in the event the
Company’s TSR Percentile Rank does not fall directly on one of the ranks listed
in the above chart.

 

  (b) For this purpose, TSR shall be determined as follows:

 

TSR    =  

Change in Stock Price + Dividends Paid

Beginning Stock Price

 

  (i) Beginning Stock Price shall mean the average of the Daily Averages for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;

 

  (ii) Ending Stock Price shall mean the average of Daily Averages for each of
the last twenty (20) trading days of the Performance Period;

 

  (iii) Change in Stock Price shall mean the difference between the Beginning
Stock Price and the Ending Stock Price; and

 

  (iv) Dividends Paid shall mean the total of all dividends paid on one
(1) share of Common Stock during the applicable calendar quarter(s) during the
Performance Period, provided that dividends shall be treated as though they are
reinvested at the end of each calendar quarter based on the stock price at the
end of each calendar quarter.

 

  (v) Daily Average shall mean the average of the high and low stock price on
the applicable stock exchange of one share of Common Stock for a particular
trading day.

 

  (c) Following the TSR determination, the Company’s Percentile Rank against the
“Peer Group” shall be determined. Once the Company’s Percentile Rank is
determined, the Performance Shares to be awarded shall then be determined based
on the chart in Article 3(a).

 

- 2 -



--------------------------------------------------------------------------------

  (d) “Peer Group” shall mean the companies listed below, categorized by
industry. If two companies in the Peer Group merge, or one is acquired, the new
company will be included in the Peer Group. If a company merges with a company
not in the Peer Group, the company will be removed and its TSR will not be
included as part of the Peer Group.

 

Agrium Inc.

Albemarle Corporation

Archer Daniels Midland Company

Bemis Company, Inc.

Crown Holdings Incorporated

E.I. du Pont de Nemours and Company

Ecolab, Inc.

FMC Corporation

W. R. Grace and Company

Huntsman Corporation

  

Innophos Holdings, Inc.

International Flavors & Fragrances Inc.

Kerry Group plc

MeadWestvaco Corporation

The Mosaic Company

Potash Corporation of Saskatchewan Inc.

Sealed Air Corporation

Sensient Technologies Corporation

Sigma-Aldrich Corporation

Tate & Lyle — ADR

Article 4. Termination Provisions

Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Article 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after (a) age 65,
(b) age 62 with a minimum of 5 years of employment or service with the Company
or (c) age 55 with a minimum of 10 years of employment or service with the
Company) or the occurrence of such Participant’s Disability Date, subject to the
Committee’s approval, a pro-rated payment will be provided at the end of the
Performance Period of all or any portion of the Award which would have been paid
to such Participant for such Performance Period as long as the termination of
employment occurred in years two or three of the Performance Period.

Upon termination of employment prior to the end of the Performance Period under
any other circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Award which would have been paid to the Participant
for such Performance Period.

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall, except as otherwise authorized by the Committee pursuant to
the preceding paragraph, be forfeited to and cancelled by the Company.

 

- 3 -



--------------------------------------------------------------------------------

Article 5. Dividends

The Participant shall have no right to any dividends which may be paid with
respect to shares of Common Stock until any such shares are paid to the
Participant following the completion of the Performance Period.

Article 6. Form and Timing of Payment of Performance Shares

 

  (a) The payment of the Award shall be paid to the Participant no later than
two and one-half months after the end of the Performance Period. Payment of the
Performance Shares awarded shall be made subject to the following:

 

  (i) The Participant shall have no rights with respect to the Award until such
Award shall be paid to such Participant.

 

  (ii) If the Committee determines, in its sole discretion, that the Participant
at any time has willfully engaged in any activity that the Committee, in its
sole discretion, determines was or is harmful to the Company, any unpaid Award
will be forfeited by the Participant.

 

  (b) Performance Shares awarded, if any, will only be paid out in shares of
Common Stock. Notwithstanding the foregoing, if the Participant is resident or
employed outside of the United States, the Company may, in its sole discretion,
settle the Award in the form of a cash payment to the extent settlement in
shares of Common Stock: (i) is prohibited under local law; (ii) would require
the Participant, the Company and/or its Subsidiaries or affiliates to obtain the
approval of any governmental and/or regulatory body in the Participant’s country
of residence (or country of employment, if different); (iii) would result in
adverse tax consequences for the Participant or the Company; or (iv) is
administratively burdensome. Alternatively, the Company may, in its sole
discretion, settle the Performance Shares in the form of shares of Common Stock
but require the Participant to sell such shares immediately or within a
specified period following the Participant’s termination of employment (in which
case, this Agreement shall give the Company the authority to issue sales
instructions on the Participant’s behalf).

 

  (c) The Participant may defer receipt of all or any portion of the Performance
Shares awarded hereunder, upon such terms and conditions stated in the deferral
election form by filing such written election with the Senior Vice President of
Human Resources of the Company no later than six months prior to the termination
of the Performance Period, provided such election is made in a manner which
complies with the requirements of Code Section 409A and/or other applicable
laws. Deferrals may only be made into the Ingredion Incorporated phantom unit
investment option under the Ingredion Incorporated Supplemental Executive
Retirement Plan or a successor to that investment option.

 

- 4 -



--------------------------------------------------------------------------------

Article 7. Nontransferability

Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, the Participant’s rights under the Plan shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

Article 8. Income Tax and Social Insurance Contribution Withholding

Prior to the issuance or delivery of any shares of Common Stock in settlement of
the Performance Shares, the Company or the Subsidiary or affiliate that employs
the Participant (the “Employer”) (if applicable) shall have the right to require
the Participant to pay any U.S. Federal, state, local or other taxes (including
non-U.S. taxes, social insurance, payroll tax, payment on account or other
tax-related withholding) (“Tax-Related Items”) which may be required to be
withheld or paid in connection with the Performance Shares. Such obligation
shall be satisfied either:

 

  (a) by the Company by withholding whole shares of Common Stock which would
otherwise be delivered to the Participant, having an aggregate Fair Market Value
determined as of the date the obligation to withhold or pay taxes arises in
connection with the Performance Shares (the “Tax Date”), or by the Company or
Employer withholding an amount of cash which would otherwise be payable to the
Participant, in the amount necessary to satisfy any such obligation; or

 

  (b) by the Participant by any of the following means: (A) a cash payment to
the Company or the Employer in the amount necessary to satisfy any such
obligation, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of shares of Common Stock having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date, or withhold an
amount of cash which would otherwise be payable to the Participant, equal to the
amount necessary to satisfy any such obligation, or (D) any combination of (A),
(B) and (C).

Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value, determined as of the Tax Date, in excess of the amount
determined by applying the minimum statutory withholding rate (as determined by
the Company in good faith and in its sole discretion). Any fraction of a share
of Common Stock which would be required to satisfy such an obligation shall be
disregarded and the Participant shall pay the remaining amount in cash.

Regardless of any action the Company or the Employer (if applicable) takes with
respect to any or all Tax-Related Items, the Participant acknowledges and agrees
that the ultimate liability for all Tax-Related Items legally due by the
Participant is and remains the Participant’s responsibility and that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award or
the shares of Common Stock issued upon settlement of the Award, and (ii) do not
commit to structure the terms of the Award (or any aspect of the Performance
Shares) to reduce or eliminate the Participant’s liability for Tax-Related
Items.

 

- 5 -



--------------------------------------------------------------------------------

Article 9. Participant Data Privacy

The Participant hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Participant’s
personal data as described in this document by and among, as applicable, the
Company, its affiliates and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

The Participant understands that the Company (and/or the Employer, if
applicable) holds certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, drivers license information, nationality, C.V. (or resume), wage
history, employment references, social insurance number, residence registration
number or other identification number, salary, job title, employment or
severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any shares of stock or directorships in the
company, details of all options or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding for purpose of
managing and administering the Plan (“Data”).

The Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan
including, but not limited to, the affiliates of the Company and/or Morgan
Stanley Smith Barney LLC, or any successor. These third party recipients may be
located in the Participant’s country or elsewhere, and the recipient’s country
may have different data privacy laws and protections than the Participant’s
country. The Participant understands that the Participant may request a list
with the names and addresses of any potential recipients of the Data by
contacting Corporate Human Resources.

The Participant authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares of Common Stock acquired. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan.

The Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Corporate Human Resources.

The Participant understands, however, that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact Corporate Human Resources.

 

- 6 -



--------------------------------------------------------------------------------

Article 10. Administration

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

Article 11. Clawback Policy

This Agreement and the Performance Shares are subject to the Company’s Policy on
Recoupment of Incentive Compensation and any similar policy or policies that
have been or may be adopted by the Company.

Article 12. Miscellaneous

 

(a)    Change in Control. In the event of a Change in Control, the Performance
Period will be deemed to have ended, and the Performance Shares will be
considered earned and the Target Performance Share Award amount will be paid out
in accordance with the Plan. Such deemed earned Performance Shares shall be paid
out as soon as practicable. (b)    Continuation of Employment. The selection of
any employee for participation in the Plan and this Agreement shall not give
such Participant any right to be retained in the employ of the Company or the
Employer (as the case may be). The right and power of the Company and / or the
Employer to dismiss or discharge the Participant is specifically reserved. The
Participant or any person claiming under or through the Participant shall not
have any right or interest in the Plan or any Award thereunder, unless and until
all terms, conditions, and provisions of the Plan that affect the Participant
have been complied with as specified herein. (c)    Nature of the Award. In
accepting the Award, the Participant acknowledges that: (1) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified, suspended or terminated by the Company at any time, as provided in
the Plan and this Agreement; (2) the grant of the Performance Shares is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Performance Shares, or benefits in lieu of Performance
Shares, even if Performance Shares have been granted repeatedly in the past; (3)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company; (4) the Participant’s participation in the Plan is
voluntary; (5) the Performance Shares and any shares of Common Stock subject to
the Performance Shares are not part of

 

- 7 -



--------------------------------------------------------------------------------

   normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (6) the grant of Performance Shares is provided
for future services to the Company and its affiliates and is not under any
circumstances to be considered compensation for past services; (7) in the event
that the Participant is an employee of an affiliate or Subsidiary of the
Company, the grant will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the grant will not be
interpreted to form an employment contract with the affiliate or Subsidiary that
is the Participant’s employer; (8) the future value of the underlying shares of
Common Stock is unknown and cannot be predicted with certainty; (9) no claim or
entitlement to compensation or damages arises from forfeiture or termination of
the Performance Shares or diminution in value of the Performance Shares or the
shares of Common Stock and the Participant irrevocably releases the Company, its
affiliates and/or its Subsidiaries from any such claim that may arise; and (10)
in the event of involuntary termination of the Participant’s employment, the
Participant’s right to receive Performance Shares and/or Common Stock under the
Plan, if any, will terminate in accordance with the terms of the Plan and will
not be extended by any notice period mandated under local law; furthermore, the
Participant’s right to earn the Performance Shares after such termination of
employment, if any, will be measured by the date of termination of the
Participant’s active employment and will not be extended by any notice period
mandated under local law. (d)    Application of the Law. This Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
(e)    Amendments to Conform to Law. Notwithstanding any other provision of this
Agreement or the Plan to the contrary, the Board may amend the Plan or this
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), and to the administrative regulations and
rulings promulgated thereunder. (f)    Right to Amend or Terminate Agreement.
With the approval of the Board, the Committee may terminate, amend, or modify
this Agreement; provided, however, that no such termination, amendment, or
modification of this Agreement may in any way adversely affect the Participant’s
rights under this Agreement without the Participant’s written consent. (g)   
Governing Law. To the extent not preempted by U.S. federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to the conflicts of laws provisions thereof. (h)   
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement will not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement will be severable and enforceable to the extent permitted by law.

 

- 8 -



--------------------------------------------------------------------------------

(h)    Not a Public Offering in Non-U.S. Jurisdictions. If the Participant is
resident or employed outside of the United States, neither the grant of the
Performance Shares under the Plan nor the issuance of the underlying shares of
Common Stock is intended to be a public offering of securities in the
Participant’s country of residence (and country of employment, if different).
The Company has not submitted any registration statement, prospectus or other
filings to the local securities authorities in jurisdictions outside of the
United States unless otherwise required under local law. (i)    Insider
Trading/Market Abuse Laws. The Participant’s country of residence may have
insider trading and/or market abuse laws that may affect the Participant’s
ability to acquire or sell shares of Common Stock under the Plan during such
times the Participant is considered to have “inside information” (as defined in
the laws in the Participant’s country). These laws may be the same or different
from any Company insider trading policy. The Participant acknowledges that it is
the Participant’s responsibility to be informed of and compliant with such
regulations, and the Participant is advised to speak to the Participant’s
personal advisor on this matter. (j)    Compliance with Local Law. If the
Participant is resident or employed outside of the United States, as a condition
to the grant of the Award, the Participant agrees to repatriate all payments
attributable to the shares of Common Stock and/or cash acquired under the Plan
in accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and the Company’s Subsidiaries and
affiliates, as may be required to allow the Company and the Company’s
Subsidiaries and affiliates to comply with local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different). Finally, the Participant agrees to take any and all actions as may
be required to comply with the Participant’s personal legal and tax obligations
under local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different). (k)    Electronic Delivery.
The Company may, in its sole discretion, decide to deliver any documents related
to the Performance Shares or other awards granted to the Participant under the
Plan by electronic means. The Participant hereby consents to receive such
documents be electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party-designated by the Company. (l)    English Language. If the
Participant is resident and/or employed outside of the United States, the
Participant acknowledges and agrees that it is the Participant’s express intent
that the Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Performance
Shares, be drawn up in English. If the Participant has received the Agreement,
the Plan or any other documents related to the Performance Shares translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.

 

- 9 -



--------------------------------------------------------------------------------

(m)    Addendum to Agreement. Notwithstanding any provision of this Agreement to
the contrary, the Performance Shares shall be subject to such special terms and
conditions for the Participant’s country of residence (and country of
employment, if different), as the Company may determine in its sole discretion
and which shall be set forth in an addendum to these terms and conditions (the
“Addendum”). Further, if the Participant transfers residence and/or employment
to another country reflected in the Addendum, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable to comply with local laws, rules and/or
regulations or to facilitate the operation and administration of the Performance
Shares and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Participant’s
transfer). The Addendum shall constitute part of this Agreement. (n)   
Additional Requirements. The Company reserves the right to impose other
requirements on the Performance Shares, any shares of Common Stock acquired
pursuant to the Performance Shares, and the Participant’s participation in the
Plan, to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law
or to facilitate the administration of the Plan. Such requirements may include
(but are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of                          20    .

 

Ingredion Incorporated By: Diane Frisch Title: Senior Vice President, Human
Resources EXECUTIVE:

 

*        *        *         *        *

 

- 11 -



--------------------------------------------------------------------------------

Ingredion Incorporated

Addendum to the 20     Performance Share Award Agreement

In addition to the terms of the Plan and the Agreement, the Performance Shares
are subject to the following additional terms and conditions. All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Article 12(m) of the Agreement, if the
Participant transfers residence and/or employment to another country reflected
in an Addendum, the additional terms and conditions for such country (if any)
will apply to the Participant to the extent the Company determines, in its sole
discretion, that the application of such terms and conditions is necessary or
advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Award and the Plan (or the
Company may establish additional terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).

AUSTRALIA

Shareholder Approval Requirement. To the extent the Participant is an individual
whose termination benefits are subject to Sections 200 to 200J of the
Corporations Act 2001, the Award is contingent upon the Company’s satisfaction
of the shareholder approval requirements thereunder. To the extent the Company
does not or is unable to satisfy such requirements, the Participant’s Award will
be null and void, and the Participant will not have any claims against the
Company to receive any payment or other benefits in lieu of the Award.

CANADA

1. Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the Participant’s Award shall be settled only
in shares of Common Stock (and may not be settled in cash).

2. Use of English Language. The Participant acknowledges and agrees that it is
the Participant’s express wish that this Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English. Le
Participant reconnaît et accepte que ce est la volonté expresse du participant
que le présent accord, de meme que tous documents, toutes notifications et tous
procédés légaux est entré dans, donné ou instituté conformément ci-annexé ou
relatant directement ou indirectement ci-annexé, est formulé dans l’anglais.

CHILE

Private Placement. In accordance with Circular 99 of 2001, from Chile’s
Superintendence of Securities, the grant of the Performance Shares hereunder is
not intended to be a public offering of securities in Chile but instead is
intended to be a private placement. As a private placement, the Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of the
local securities authorities.

 

- 12 -



--------------------------------------------------------------------------------

FRANCE

Use of English Language. The Participant acknowledges and agrees that it is the
Participant’s express wish that this Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English. Le
Participant reconnaît et accepte que ce est la volonté expresse du participant
que le présent accord, de meme que tous documents, toutes notifications et tous
procédés légaux est entré dans, donné ou instituté conformément ci-annexé ou
relatant directement ou indirectement ci-annexé, est formulé dans l’anglais.

MEXICO

1. Commercial Relationship. The Participant expressly recognizes that
participation in the Plan and the Company’s grant of Performance Shares does not
constitute an employment relationship between the Participant and the Company.
The Participant has been granted the Performance Shares as a consequence of the
commercial relationship between the Company and the Company’s affiliate in
Mexico that employs the Participant, and the Company’s local affiliate in Mexico
is the Participant’s sole employer. Based on the foregoing, (a) the Participant
expressly recognizes the Plan and the benefits the Participant may derive from
participation in the Plan does not establish any rights between the Participant
and the Company’s affiliate in Mexico that employs the Participant, (b) the Plan
and the benefits the Participant may derive from participation in the Plan are
not part of the employment conditions and/or benefits provided by the Company’s
affiliate in Mexico that employs the Participant, and (c) any modifications or
amendments of the Plan by the Company, or a termination of the Plan by the
Company, shall not constitute a change or impairment of the terms and conditions
of the Participant’s employment with the Company’s affiliate in Mexico that
employs the Participant.

2. Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that participation in the Plan is a result of the discretionary and
unilateral decision of the Company, as well as the Participant’s free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Agreement and this Addendum. As such, the
Participant acknowledges and agrees that the Company may, in its sole
discretion, amend and/or discontinue the Participant’s participation in the Plan
at any time and without any liability. The value of this Award is an
extraordinary item of compensation outside the scope of the Participant’s
employment contract, if any. This Award is not part of the Participant’s regular
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.

SINGAPORE

Securities Law Information. The grant of the Award under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply. The Participant should note that,

 

- 13 -



--------------------------------------------------------------------------------

as a result, the Award is subject to section 257 of the SFA and the Participant
will not be able to make: (a) any subsequent sale of the shares of Common Stock
underlying the Award in Singapore; or (b) any offer of such subsequent sale of
the shares of Common Stock subject to the Award in Singapore, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

SOUTH AFRICA

1. Withholding Taxes. The following provision supplements Article 8 of the
Agreement:

By accepting the Award, the Participant agrees to notify the Employer of the
amount of any gain realized upon payment of the Performance Shares. If the
Participant fails to advise the Employer of the gain realized upon payment of
the Performance Shares, the Participant may be liable for a fine. The
Participant will be responsible for paying any difference between the actual tax
liability and the amount withheld.

2. Exchange Control Obligations. The Participant is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa. As the Exchange Control
Regulations change frequently and without notice, the Participant should consult
the Participant’s legal advisor prior to the acquisition or sale of Shares under
the Plan to ensure compliance with current Exchange Control Regulations. Neither
the Company nor any of its Subsidiaries or affiliates will be liable for any
fines or penalties resulting from the Participant’s failure to comply with
applicable laws.

SOUTH KOREA

Employee Data Privacy. By accepting this Agreement:

 

  1. The Participant agrees to the collection, use, processing and transfer of
Data as described in Article 9 of the Agreement; and

 

  2. The Participant agrees to the processing of the Participant’s unique
identifying information (resident registration number) as described in Article 9
of the Agreement.

SPAIN

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. In
accepting the Award, the Participant acknowledges that the Participant consents
to participation in the Plan and has received a copy of the Plan. The
Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion granted the Performance Shares under the Plan to individuals
who may be employees of the Company or its Subsidiaries throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Subsidiaries on an ongoing basis. Consequently, the
Participant understands that the Performance Shares are granted on the
assumption and condition that the Performance Shares and the shares of Common
Stock acquired upon payment of the Performance Shares shall not become a part of
any employment contract (either with the Company or any of its Subsidiaries) and
shall not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever. In addition, the

 

- 14 -



--------------------------------------------------------------------------------

Participant understands that this grant would not be made to the Participant but
for the assumptions and conditions referenced above. Thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, the Award
shall be null and void.

The Participant understands and agrees that, as a condition of the grant of the
Performance Shares, subject to Article 4 of the Agreement, as of the date the
Participant ceases active employment, the Award will be forfeited without
entitlement to the underlying shares of Common Stock or to any amount of
indemnification in the event of the termination of employment by reason of, but
not limited to, (i) material modification of the terms of employment under
Article 41 of the Workers’ Statute or (ii) relocation under Article 40 of the
Workers’ Statute. The Participant acknowledges that the Participant has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a termination of employment on the Participant’s Award.

UNITED KINGDOM

1. Income Tax and Social Insurance Contribution Withholding. The following
provision supplements Article 8 of the Agreement:

If payment or withholding of the income tax due in connection with the
Performance Shares is not made within ninety (90) days after the end of the U.K.
tax year in which the event giving rise to the income tax liability occurs or
such other period specified in Section 222(1)(c) of the U.K. Income Tax
(Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected
income tax paid by the Employer shall constitute a loan owed by the Participant
to the Employer, effective as of the Due Date. The Participant agrees that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue & Customs (“HMRC”), it shall be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in Article 8 of the Agreement. Notwithstanding the foregoing,
if the Participant is a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), the Participant shall not be eligible for a loan from the Company or
the Employer to cover the income tax liability. In the event that the
Participant is a director or executive officer of the Company and the income tax
is not collected from or paid by the Participant by the Due Date, the payment of
any uncollected income tax and employee national insurance contributions
(“NICs”) by the Employer may constitute a benefit to the Participant (the “Tax
Benefit”) on which additional income tax and NICs will be payable. If the
Participant is a director or executive officer of the Company, the Participant
will be responsible for paying and reporting any income tax due on the Tax
Benefit directly to HMRC under the self-assessment regime, and the Employer will
hold the Participant liable for the Tax Benefit and the cost of any employee
NICs due on the Tax Benefit that the Company or the Employer was obligated to
pay and paid. The Company or the Employer (as applicable) may recover the Tax
Benefit and the cost of any such employee NICs from the Participant at any time
by any of the means referred to in Article 8 of the Agreement.

 

- 15 -



--------------------------------------------------------------------------------

2. Exclusion of Claim. The Participant acknowledges and agrees that the
Participant will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Participant’s ceasing to have rights
under or to be entitled to the Award, whether or not as a result of the
termination of the Participant’s employment with the Company or its Subsidiaries
or affiliates for any reason whatsoever (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the Award.
Upon the grant of the Performance Shares, the Participant shall be deemed
irrevocably to have waived any such entitlement.

*        *        *         *        *

 

- 16 -